Exhibit 10.1

RELOCATION ASSISTANCE AGREEMENT

THIS RELOCATION ASSISTANCE AGREEMENT (the “Agreement”) is made and entered into
this 9th day of February, 2009, and effective as of the 9th day of February,
2009 (the “Effective Date”), by and between Uwharrie Capital Corp, a North
Carolina corporation (the “Employer”), and Brendan P. Duffey, an individual
resident of North Carolina (the “Employee”).

Background Statements

 

  A. In connection with the employment of Employee by Employer, the parties have
entered into an agreement dated May 18, 2004 (the “Employment Agreement”) which,
among other things, provides for Employer to provide Employee with certain
assistance pertaining to the relocation of Employee from his Current Residence
to a new residence in the vicinity of Employer’s principal place of business
(the “Relocation Assistance”); and

 

  B. The parties desire to enter into this Agreement to more definitively set
forth the nature of the Relocation Assistance than is contained in the
Employment Agreement.

Agreement

In consideration of the premises, the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to other defined terms contained herein, the
following capitalized terms shall mean as follows:

a. The “Current Residence” means that certain improved real property located at
112 Kelekent Lane, Cary, Wake County, North Carolina 27518-8680, parcel
identification number 0751674753, and more particularly described as follows:

All that certain lot or parcel of land situated in the City of Cary, White Oak
Township, Wake County, North Carolina and more particularly described as
follows:

BEING all of Lot 376, Cambridge Subdivision, Phase 7, as shown on p1at entitled
“Subdivision Map for Cambridge Subdivision Phase 7”, dated 4/28/97, by Kenneth
Close, Inc. and recorded in Book of Maps 1997, Page 1132, Wake County Registry.

b. The “New Residence” means a permanent residence for Employee located in a
county served or approved by Employer, which is being constructed for Employee.

2. General Assistance. In connection with Employee’s relocation from his Current
Residence to a New Residence, Employer will pay or reimburse Employee for the
following relocation costs:

a. Real estate brokerage commissions in connection with the sale of the Current
Residence (at normal and customary rates for the area in which the Current
Residence is located).

 

6



--------------------------------------------------------------------------------

b. Closing costs in connection with the sale of the Current Residence (in normal
and customary amounts for the area in which the Current Residence is located)
including:

i. Attorneys’ fees;

ii. Escrow fees;

iii. Recording fees;

iv. Survey fees;

v. Inspection fees;

vi. Transfer taxes; and

vii. Title insurance premiums (if paid by Employee).

c. $5,000 to cover the costs of temporary housing and a housing search.

d. Closing costs in connection with the purchase of the New Residence (in normal
and customary amounts for the area in which the New Residence is located)
including:

i. Loan application fees;

ii. Loan origination fees;

iii. Loan discount fees (the total of origination fees and discount fees may not
exceed 2 points);

iv. Appraisal fees;

v. Credit report fees;

vi. Attorneys/ closing agent fees (lender and borrower);

vii. Escrow fees;

viii. Title insurance premiums (loan policy only);

ix. Title search/ other statutory title fees;

x. Recording/ filing fees;

xi, Transfer taxes;

xii, Survey costs;

xiii. Inspection(s) fees (general home, termite, structural, radon);

xiv. Notary fee; and

xv. Tax service fees.

 

7



--------------------------------------------------------------------------------

e. Employer will pay or reimburse Employee for expenses associated with the move
from the Current Residence to the New Residence (at normal and customary rates
for the area in which the Current Residence is located), as follows:

i. Packing, loading, moving, unloading of ordinary household goods and personal
effects;

ii. Insurance (replacement value); and

iii. In-transit storage of up to sixty (60) days;

f. All payments or reimbursements, including the $5,000 to cover the costs of
temporary housing and a housing search, but excluding mortgage discount points
(which are deductible), will be grossed up to cover Employee’s applicable
federal and state income taxes.

3. Sale of Current Residence. Employer will assist Employee with the sale of
Employee’s Current Residence, as follows:

a. Employee and Employee’s spouse will execute and deliver to Employer a general
warranty deed to the Current Residence with the name of the grantee left blank,
free and clear of all liens and encumbrances, other than (i) easements and
restrictions of record not materially affecting the value or use of the property
for residential purposes, (ii) rights of way of public streets and highways, and
(iii) the lien of ad valorem taxes not yet due and payable (the “Deed”).

b. Upon receipt of the Deed, Employer will deposit with Employee the sum of
$525,000. as a deposit toward the purchase by Employer from Employee of the
Current Residence (the “Deposit”).

c. A portion of the Deposit will be applied by Employee in satisfaction of
(i) that certain Deed of Trust to PRLAP, Inc., as Trustee for Bank of America,
N.A., securing a promissory note in the original principal amount of $336,000,
recorded in Wake County, North Carolina Register of Deeds Book 8809, Page 1334,
and (ii) that certain Deed of Trust to Uwharrie Mortgage, Inc., as Trustee for
Bank of Stanly, securing a promissory note in the original principal amount of
$75,000, recorded in Wake County, North Carolina Register of Deeds Book 13126,
Page 1775.

d. Employee and Employee’s spouse will execute and deliver to Employer a
Memorandum of Contract, evidencing this Agreement as a contract to convey to
Employer the Current Residence, suitable for recording in the office of the Wake
County, North Carolina Register of Deeds pursuant to G.S. §47-18.

e. Until the date of the first to occur of the Option Closing (as hereinafter
defined) or the Sale Closing (as hereinafter defined) Employee will:

i. pay or cause to be paid on a current basis when due and payable all ad
valorem taxes and assessments with respect to the Current Residence;

ii. maintain the Current Residence in good order and repair, normal wear and
tear and damage or destruction by reason of fire or other casualty alone
excepted.

iii. maintain fire, casualty, and general liability insurance with respect to
the Current Residence, pursuant to policies that name Employer as an

 

8



--------------------------------------------------------------------------------

additional insured, with insurers and in such amounts as are approved by
Employer, and will provide Employer with evidence of such insurance.

f. Employer will pay or reimburse Employee for all taxes, assessments,
maintenance, repair, insurance and other expenses incurred with respect to the
Current Residence after the Effective Date (the “Carrying Costs”).

g. This Agreement will constitute a lease of the Current Residence to Employer
by Employee as of the Effective Date, and Employee will grant to Employer
physical possession of the Current Residence as of the Effective Date. Employer
is free to rent for its account the Current Residence to one or more tenants,
and to retain any rental income received by reason thereof (the “Rental
Income”). Such lease and Employer’s right to physical possession of the Current
Residence pursuant to such lease will terminate on the date of the first to
occur of the Option Closing or the Sale Closing.

h. Employee will list the Current Residence for sale with a duly licensed
residential real estate brokerage firm approved by Employer.

i. Employee must approve any offer for sale of the Current Residence to a
third-party purchaser, and upon approval by Employee of a third-party offer for
sale of the Current Residence Employee and his spouse will enter into a purchase
and sale agreement with the third-party purchaser for sale to the purchaser of
the Current Residence.

j. In the event Employee fails to enter into a purchase and sale agreement for
the sale of the Current Residence within one year after the Effective Date,
Employer will have the option to purchase (the “Purchase Option”) the Current
Residence from Employee, for a purchase price equal to the Deposit (the “Option
Price”). Employer may exercise the Purchase Option by the delivery to Employee
of written notice thereof (the “Exercise Notice”) at any time within 90 days
following that day which is one year after the Effective Date. In the event
Employer exercises the Purchase Option the closing of the purchase (the “Option
Closing”) will take place at the date, time and location specified in the
Exercise Notice. At the Option Closing (i) Employer may add to the Deed as
grantee its name, or the name of another party designated by Employer, and
(ii) the Option Price will be paid in full by a credit of the Deposit.

k. Upon the closing of the sale of the Current Residence by Employee to a
third-party purchaser (the “Sale Closing”), the name of the purchaser will be
entered on the Deed, and the Deed will be delivered to the purchaser by
Uwharrie. At the Sale Closing the amount reflected on the “Gross Amount Due to
Seller” line in the standard HUD-1 Settlement Statement prepared for a Sale
Closing (the “Purchase Price”) will be delivered to Employer.

l. Upon the Option Closing or the Sale Closing the parties will determine the
difference between:

i. the sum of (A) the purchase price actually paid for the Current Residence,
which will be the Deposit in the event of an Option Closing or which will be the
Purchase Price in the event of a Sale Closing, plus (B) any Rental Income, less
(C) any Carrying Costs (in performing this calculation, any expenses that
Employer has agreed to pay or reimburse pursuant to Section 2 will be added to
the Purchase Price to the extent that they were subtracted in determining the
Purchase Price, and they will be subtracted from the Carrying Costs to the
extent that they were included in the Carrying Costs); and

ii. the Deposit.

 

9



--------------------------------------------------------------------------------

If the result is a positive amount it will be paid to Employee by Employer, and
if the result is a negative amount it will be paid to Employer by Employee.

4. Income Tax Treatment and Reporting. For federal and state income tax purposes
the parties will (a) treat the amounts paid or reimbursed by Employer pursuant
to Section 2 as compensation to Employee; (b) treat the payment of the Temporary
Housing Costs by Employer as a loan to Employee; (c) treat the Deposit paid by
Employer to Employee a deposit for the Purchase Option; (d) file all returns
(including information returns) in accordance with such income tax treatment;
and (e) make all withholdings as are appropriate in accordance with such income
tax treatment.

5. Indemnification.

a. Employee will indemnify and hold harmless Employer, and Employer’s
stockholders, affiliates, subsidiaries, directors, officers, employees, and
agents, and its and their successors and assigns, from any and all loss, cost,
or expense with respect to the Current Residence, including the claims of third
parties by reason of personal injury or death occurring in or about the Current
Residence, and reasonable attorneys’ fees with respect thereto, but excluding
any such loss, cost, expense, or claims expressly assumed by Employer pursuant
to this Agreement or as may occur by reason of the physical possession of the
Current Residence by Employer.

b. Employer will indemnify and hold harmless Employee, and Employee’s spouse,
heirs, and its and their successors and assigns, from any and all loss, cost, or
expense with respect to the Current Residence, including the claims of third
parties by reason of personal injury or death occurring in or about the Current
Residence, and reasonable attorneys’ fees with respect thereto, to the extent
such loss, cost, expense, or claims is expressly assumed by Employer pursuant to
this Agreement or occurs by reason of the physical possession of the Current
Residence by Employer.

6. Termination; Survival. This Agreement will terminate on the termination of
the Employment Agreement (the “Termination Date”). In the event of the
termination of this Agreement, (a) the provisions of Sections 2 and 3 will
survive such termination for so long as is necessary to complete the matters
contemplated thereby; and (b) the provisions of Section 1 and Sections 4 through
17 will survive such termination indefinitely.

7. Notices. Any notice provided or permitted to be given under this Agreement
must be in writing, shall be given when actually received if transmitted by hand
delivery, and shall be deemed given three (3) days after deposit or transmittal
if deposited in the United States mail (which must be postage prepaid and
registered or certified, with a return receipt requested) or if transmitted by
Federal Express (with provision made for the fees thereof), and in the case of
either method addressed as follows:

 

  a. If to Employer, to:

Uwharrie Capital Corp

Attn: Roger L. Dick

167 North Second Street

Post Office Box 338 (28002-0338)

Albemarle, North Carolina 28001

 

10



--------------------------------------------------------------------------------

  b. If to Employee, to:

Brendan P. Duffey

167 North Second Street

Post Office Box 338 (28002-0338)

Albemarle, North Carolina 28001

A party may change its address for notice by giving notice thereof in the manner
hereinabove provided.

8. Specific Performance. The parties agree that a breach or violation of any of
the covenants under this Agreement will result in immediate and irreparable harm
to the non-breaching party in an amount which will be impossible to ascertain at
the time of the breach or violation and that the award of monetary damages will
not be adequate relief to the non-breaching party. Therefore, the failure on the
part of either party to perform all of the covenants established by this
Agreement shall give rise to a right to the non-breaching party to obtain
enforcement of this Agreement in a court of equity by a decree of specific
performance or other injunctive relief. This remedy, however, shall be
cumulative and in addition to any other remedy the non-breaching party may have.

9. Dispute Resolution.

a. If any dispute, claim or controversy arises out of or in connection with this
Agreement or the breach thereof (the “Dispute”), the parties agree first to
attempt in good faith to settle the Dispute by mediation administered by the
American Arbitration Association under its Commercial Mediation Rules.
Thereafter, upon demand of any party hereto, any unresolved Dispute shall be
resolved by binding arbitration as provided herein. Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counter-claims, claims brought as class actions, or claims concerning any aspect
of the past, present or future relationships arising out of or connected with
the Agreement.

b. Arbitration shall be conducted under and governed by the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and Title 9 of the U.S. Code. All arbitration hearings
shall be conducted in Raleigh, North Carolina. The expedited procedures set
forth in Rule 51 et seq. of the Arbitration Rules shall be applicable to claims
of less than One Million Dollars ($1,000,000). All applicable statutes of
limitation shall apply to any Dispute. A judgment upon the award may be entered
in any court having jurisdiction.

c. The panel from which all arbitrators are selected shall be comprised of
licensed attorneys. The single arbitrator selected for expedited procedure shall
be a retired judge from the highest court of general jurisdiction, state or
federal, of the state where the hearing will be conducted. The arbitrators shall
be appointed as provided in the Arbitration Rules.

10. Waiver. Any term or condition of this Agreement may be waived at any time by
the party which is entitled to the benefit thereof, but only if such waiver is
evidenced by a writing signed by such party. No failure on the part of a party
hereto to exercise any right, power or remedy shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
waiver by any party hereto to any breach of or default in any term or condition
of this Agreement shall constitute a waiver of or assent to any succeeding
breach or default in the same or any other term or condition hereof.

 

11



--------------------------------------------------------------------------------

11. Severability. If any provision of this Agreement or the application thereof
to any person or circumstances shall be determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement or any such provision and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

12. Governing Law. This Agreement and the rights and obligations of the
respective parties hereunder shall be governed by and interpreted and enforced
in accordance with the laws of the State of North Carolina, excluding the
conflicts of laws provisions thereof.

13. Headings. All headings herein are inserted for convenience and ease of
reference only and are not to be considered in the construction or
interpretation of any provision of this Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.

15. Complete Agreement. This Agreement constitutes the complete and exclusive
statement of the agreement between the parties with respect to the subject
matter hereof, and replaces and supersedes all prior agreements by and among the
parties or any of them with respect thereto, including without limitation those
provisions of the Employment Agreement pertaining to Relocation Assistance. This
Agreement supersedes all prior written and oral statements and no
representation, statement or condition or warranty not contained in this
Agreement shall be binding on the parties or have any force or effect
whatsoever. Except as specifically superseded by this Agreement, the Employment
Agreement shall remain in full force and effect.

16. Amendment. This Agreement may not be amended, altered or modified except by
an instrument in writing signed by the parties hereto.

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their permitted successors and assigns.

[The Next Page is the Signature Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYER: UWHARRIE CAPITAL CORP

/s/ Roger L. Dick

Roger L. Dick President and CEO EMPLOYEE:

/s/ Brendan P. Duffey

Brendan P. Duffey

Susan S. Duffey, the spouse of Employee, does hereby execute this Agreement as
of the Effective date for the purpose of waiving her marital rights with respect
to the Current Residence, this 4th day of February, 2009.

 

/s/ Susan S. Duffey

Susan S. Duffey

 

13